DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent M. Deluca, Reg. No. 32,408 on February 10, 2022.
The application has been amended as follows: 
Please amend claims 1,5,9,12,19 and 20 and cancel claims 6 and 7 as shown below, wherein underline is addition and 














	obtain scale-space data representative of the image, said scale-space data comprising a pre-filtered representation of the image at a plurality of length scales;
	the descriptor generation system having a feature descriptor generator configured to:
		determine a set of samples characterising a location in an image by sampling, using a sampling unit, the scale-space data representative of the image in accordance with a descriptor pattern of the feature descriptor, wherein the descriptor pattern is used to determine length scales at which the samples are to be sampled from the pre-filtered representation of the image; and
		generate the feature descriptor in dependence on the determined set of samples;
	wherein the descriptor generation system is configured to place a relatively smaller scale-space representation within a relatively larger scale-space representation in dependence on an identified length scale, and the relatively smaller scale-space representation comprises a descriptor pyramid and the relatively larger scale-space representation comprises an image pyramid.

5. (Currently amended)  A descriptor generation system according to claim 1, in which the feature descriptor generator is configured to sample the scale-space data by:
	analysing portions of the scale-space data representing the location at different length scales to determine a measure of likelihood for each analysed portion, the measure of likelihood representing the likelihood of a feature being at the respective length scale;
	determining the portion of the scale-space data resulting in a turning point in the measure of likelihood; and
	determining a length scale at which to sample the scale-space data to determine the set of samples in dependence on the determined portion.




7. (Cancelled) 

9. (Currently amended) A descriptor generation system according to claim 8, in which the feature descriptor generator is configured to sample the scale-space data, wherein the sampling is performed by one or more of:
	in dependence on the identified length scale;
	at a level in the scale-space data associated with the identified length scale; and
	by interpolating between data at levels in the scale-space data associated with length scales above and below the identified length scale.

12. (Currently amended) A descriptor generation system according to claim 1, in which the descriptor generation system is configured to 
	store the determined set of samples in an array, and the feature descriptor generator is configured to generate the feature descriptor in dependence on the determined set of samples by forming a modified array; and/or
	determine a measure of rotation for the location in the image, the measure of rotation describing an angle between an orientation of the image and a characteristic direction of the image at the location, and generate the feature descriptor in dependence on the determined measure of rotation.










	obtaining scale-space data representative of the image, said scale-space data comprising a pre-filtered representation of the image at a plurality of length scales;
	determining a set of samples characterising a location in an image by sampling the scale-space data representative of the image in accordance with a descriptor pattern of the feature descriptor, wherein the descriptor pattern is used to determine length scales at which the samples are to be sampled from the pre-filtered representation of the image; 
	generating the feature descriptor in dependence on the determined set of samples; and
	placing a relatively smaller scale-space representation within a relatively larger scale-space representation in dependence on an identified length scale, and the relatively smaller scale-space representation comprises a descriptor pyramid and the relatively larger scale-space representation comprises an image pyramid.















	obtain scale-space data representative of an [[the]] image, said scale-space data comprising a pre-filtered representation of the image at a plurality of length scales;
	determine a set of samples characterising a location in an image by sampling the scale-space data representative of the image in accordance with a descriptor pattern of a [[the]] feature descriptor, wherein the descriptor pattern is used to determine length scales at which the samples are to be sampled from the pre-filtered representation of the image; 
	generate the feature descriptor in dependence on the determined set of samples; and
	place a relatively smaller scale-space representation within a relatively larger scale-space representation in dependence on an identified length scale, and the relatively smaller scale-space representation comprises a descriptor pyramid and the relatively larger scale-space representation comprises an image pyramid.












Response to Appeal Brief
The appeal brief was received 11/8/21. Claims 1-5 and 8-20 are pending via the above Examiner’s Amendment wherein claims 1,5,9,12,19 and 20 are amended.
Claim Objections
Due to the above Examiner’s Amendment, the claim objection of claim 20 in the Office action of 6/4/21 is withdrawn.
Response to Arguments
Applicant’s arguments of 11/8/21 with respect to the 35 USC 102(a)(1) rejection of claim(s) 1-20 in the Office action of 6/4/21 have been considered but are moot via said Examiner’s Amendment. Thus, all prior art rejections in the Office action of 6/4/21 are withdrawn.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A.	“the descriptor generation system being configured to:
	obtain…
the descriptor generation system having a feature descriptor generator configured to:
determine…and
generate…
wherein the descriptor generation system is configured to place” 		
in system claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (for example see PG PUB 2019/0311218 A1: [0223] regarding system claims 1 and 20) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
A.	“the descriptor pattern is used to determine length scales” in system claim 1 because the function “determine” is modified by a means or structure via the claimed “pattern”, a form or a shape or arrangement, to perform the function of determine scales; 
B.	“the descriptor pattern is used to determine length scales” in method claim 19 because the function “determine” is modified by a means or structure via the claimed “pattern”, a form or a shape or arrangement, to perform the function of determine scales;
C.	“the descriptor pattern is used to determine length scales” in system claim 20 because the function “determine” is modified by a means or structure via the claimed “pattern”, a form or a shape or arrangement, to perform the function of determine scales; and
D.	“the computer system to:
		obtain…
		determine…
		generate…; and
place” 
in system claim 20 because “system” is modified by a means or structure, “computer” of said “the computer system to:”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
If “the descriptor is used to determine length scales” were to be claimed in claim 19 in the future, then the 35 USC 112(f) acts for determine length scales would be:
a)	using the descriptor pattern (as shown in fig. 1A,1B) for filtering;
b)	filtering (as represented by the concentric circles in fig. 3:306,308,312,316 or solid circles in fig. 8C) upon the descriptor pattern used for the filtering; and
c)	selecting/determining length scales depending on the extent of the filtering (via applicant’s published disclosure (US 2019/0311218 A1):
[0205] The length scale at which to sample from the scale-space data, or pyramid, can be selected in dependence on the filter extent, i.e. the size of the filter applied around the sample point.

However, 35 USC 112(f) is not applied for the claim portion of “the descriptor pattern is used to determine length scales” of claim 19, as shown above, given that the claimed “pattern” is structure or an arrangement for determining scales.
The preamble of claims 1 and 19 is given weight regarding the claimed “generating a feature descriptor” otherwise the claims 1 and 19 do not make grammatical sense. In contrast, see claim 20.




















The following definitions in the corresponding rejections are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The “claim term” “determine” or “determining” (or selecting scale discussed above) is interpreted in light of applicant’s disclosure, mapped to applicant’s original disclosure, pg. 3, ll. 4-11 and pg. 40, ll.19-30 (or US 2019/0311218 A1: [0034] [0218]) using the words “determine” that comprises “identify” in the context of a likelihood, and applicant’s drawings and definition thereof via Dictionary.com, wherein “identify” is “taken’ as the meaning of “determine” via MPEP 2111.01 III:
determine
verb (used with object), de·ter·mined, de·ter·min·ing.
1	to conclude or ascertain, as after reasoning, observation, etc.

wherein is “observation” is defined:
observation
noun
1	an act or instance of noticing or perceiving.

wherein “perceiving” is defined, emphasis added “identify”:
perceive
verb (used with object), per·ceived, per·ceiv·ing.
1	to become aware of, know, or identify by means of the senses:
I perceived an object looming through the mist.

The claimed “comprises” appearing twice in claim 1’s (similarly including claims 19 and 20) “the relatively smaller scale-space representation comprises a descriptor pyramid and the relatively larger scale-space representation comprises an image pyramid” is interpreted in light of applicant’s disclosure, pg. 35, line 5: “scale-space representation…is a pyramid” and drawings, fig. 8A, and definition thereof via Dictionary.com wherein –to be equal to-- is “taken” as the meaning of the claimed “comprises” in the last “wherein” limitation of claim 1 (similarly including claims 19 and 20) via MPEP 2111.01 III:
comprise
verb (used with object), com·prised, com·pris·ing.
1	to include or contain:
The Soviet Union comprised several socialist republics.

wherein “contain” is defined:
contain
verb (used with object)
8	to be equal to:
A quart contains two pints.














Claims 3,4,8,9,11,12,13,14,15,16 and 17 are “treated as” if a Markush claim via MPEP, emphasis added:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).
2143.03    All Claim Limitations Must Be Considered [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).
Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowed because the prior art does not teach the claimed:
“placing a relatively smaller scale-space representation within a relatively larger scale-space representation in dependence on an identified length scale, and the relatively smaller scale-space representation comprises a descriptor pyramid and the relatively larger scale-space representation comprises an image pyramid” in the environment of independent claim 19. For example, canceled claims 6 and 7 include the same underlined content of claim 19 in the above Examiner’s Amendment:
	Krig (Computer Vision Metrics), as applied in said rejection of 6/2/21, teaches with respect to canceled claim 6:
place (or detect or establish or set in a position shown in page 243, fig. 6-16: “2x”: center dark square placed or detected or established or set in a position via “sub-pixel precision”, pg. 244, 2nd para, last S) a relatively smaller scale-space representation (said dark center square) within a relatively larger scale-space representation (via the other squares surrounding the center dark square at “2x” in fig. 6-16) in dependence (or be resultant from) on an (or any) identified length scale (or a measured dimension of square patch shape of 3 by 3 by 3 area: “3x3x3 area” in pg. 243, description of fig. 6-16). 



Krig teaches with respect to canceled claim 7 of:
the relatively smaller scale-space representation (said dark center square or pixel) comprises (“comprises”, i.e., --to be equal to--) a descriptor pyramid (or a pyramid in fig. 6-15: any one pyramid of two pyramids) and the relatively larger scale-space representation (said other squares or pixels surrounding the dark center square or pixel) comprises (“comprises”, i.e., --to be equal to--) an image pyramid (or any one of the pyramids in fig. 6-15). 
However, Krig does not teach the claimed smaller scale-space representation comprises a descriptor pyramid, i.e., Krig does not teach said dark center square or pixel to be equal to a pyramid in fig. 6-15: any one pyramid of two pyramids. Thus, Krig does not disclose a pixel being equal to a pyramid. 
Similar to the dark center pixel not being equal to a pyramid, Krig does not teach the claimed relatively larger scale-space representation comprises an image pyramid, i.e., Krig does not disclose the other squares surrounding the center dark square at “2x” to be equal to any one of the pyramids in fig. 6-15. Thus, Krig does not disclose the other squares surrounding the center dark square being equal to a pyramid.
Claim 1 is allowed for the same reasons as in claim 19.
Thus, claims 2-5 and 8-18 are allowed for depending on claim 1.
Claim 20 is allowed for the same reasons as in claim 19.
The claims are directed to the advantage of “consistent sampling” resulting in “more accurate comparison”, applicant’s disclosure, pg. 39, lines 29-32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shivaswamy et al. (US Patent App. Pub. No.: US 2016/0078507 A1) teaches “interpolating” (via equation D(x) is “interpola-tion”, [0058], 4th S “for each keypoint…position”, [0058]) corresponding to claim 2’s interpolation.
Baheti et al. (US Patent App. Pub. No.: US 2012/0027290 A1) teaches fig. 6:212: “DETERMINE SCALE USING KEYPOINT DISTRIBUTION” corresponding to claim 5 determining a scale.
Li et al. (An Improved SIFT Algorithm Based on Invariant Gradient) teaches four ring areas in fig. 29.2 corresponding to claim 16’s and 17’s rings.
Previously cited Leutenegger et al. (BRISK: Binary Robust Invariant Scalable Keypoints) teaches “determined scale” in the description of fig. 1 and as shown by any one scale circle in fig. 2: Boat image corresponding to claim 19’s determining scales.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667